SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) (Amendment No. 4) OPTi, Inc. (Name of Issuer) Common Stock, no par value per share (Title of Class of Securities) (CUSIP Number) Salvatore Muoio c/o S. Muoio & Co. LLC 509 Madison Avenue, Suite 406 New York, NY 10022 (212) 297-2555 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) November 24, 2010 (Date of Event which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box [_]. Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 1. NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) S. Muoio & Co. LLC 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) [_] (b) [X] 3. SEC USE ONLY 4. SOURCE OF FUNDS* AF, WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [_] 6. CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* [_] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 25.80% TYPE OF REPORTING PERSON* OO *SEE INSTRUCTIONS BEFORE FILLING OUT! CUSIP No. 1. NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Salvatore Muoio 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) [_] (b) [X] 3. SEC USE ONLY 4. SOURCE OF FUNDS* AF, WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [_] 6. CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* [_] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 25.80% TYPE OF REPORTING PERSON* IN, HC *SEE INSTRUCTIONS BEFORE FILLING OUT! CUSIP No. 1. NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) SM Investors II, L.P. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) [_] (b) [X] 3. SEC USE ONLY 4. SOURCE OF FUNDS* AF, WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [_] 6. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* [_] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 9.35% TYPE OF REPORTING PERSON* PN *SEE INSTRUCTIONS BEFORE FILLING OUT! CUSIP No. 1. NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) SM L/S, L.P. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) [_] (b) [X] 3. SEC USE ONLY 4. SOURCE OF FUNDS* AF, WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [_] 6. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* [_] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.75% TYPE OF REPORTING PERSON* PN *SEE INSTRUCTIONS BEFORE FILLING OUT! CUSIP No.683960108 Item 1.Security and Issuer. The name of the issuer is OPTi, Inc., a California corporation (the "Issuer"). The address of the Issuer's offices is 3430 W. Bayshore Road, Suite 103, Palo Alto, California 94303. This Schedule 13D relates to the Issuer's Common Stock, no par value per share (the "Shares"). Item 2.Identity and Background. (a-c, f) This Schedule 13D is being filed jointly by (i) S. Muoio & Co. LLC, a Delaware limited liability company ("SMC"), (ii) Salvatore Muoio, a United States citizen, (iii) SM Investors II, L.P., a Delaware limited partnership and (iv) SM L/S, L.P., a Delaware limited partnership (collectively, the "Reporting Persons").This is Amendment 4 to Schedule 13D with respect to SMC and Salvatore Muoio. This is theinitial Schedule 13D with respect toSM Investors II, L.P. and SM L/S, L.P. The principal business address of the Reporting Persons is 509 Madison Avenue, Suite 406, New York, NY 10022. Salvatore Muoio is the managing member of SMC, an investment management firm that serves as the general partner and/or investment manager to a number of private investment vehicles and managed accounts.SM Investors II, L.P. and SM L/S, L.P. are two suchprivate investment vehiclesfor which SMC serves as general partner. (d) None of the Reporting Persons, individually or collectively, has, during the last five years, been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e) None of the Reporting Persons has, during the last five years, been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, Federal or state securities laws or finding any violation with respect to such laws. Item 3.Source and Amount of Funds or Other Consideration. SMC, the investment manager and general partner of a number of private investment vehicles and managed accounts, may be deemed to beneficially own the 3,004,271 Shares held by such entities. Salvatore Muoio, through his position as the managing member of SMC, is deemed to be the beneficial owner of the 3,004,271 Shares held by the private investment vehicles and managed accounts over which SMC exercises investment discretion. SM Investors II, L.P., a private investmentvehicle structured as a Delaware limited partnership for which SMC serves as general partner, may be deemed to beneficially own 1,088,918 Shares. SM L/S, L.P., a private investmentvehicle structured as a Delaware limited partnership for which SMC serves as general partner, may be deemed to beneficially own 902,947 Shares. No borrowed funds were used to purchase the Shares, other than any borrowed funds used for working capital purposes (including certain leverage arrangements) in the ordinary course of business. Item 4.Purpose of Transaction. NO MATERIAL CHANGE FROM THE SCHEDULE 13D, AMENDMENT NO. 2, FILED ON MAY 7, 2010 Item 5.Interest in Securities of the Issuer. S. Muoio & Co. LLC ("SMC") (a-e)As of the date hereof, SMC may be deemed to be the beneficial owner of 3,004,271 Shares or 25.80% of the Shares of the Issuer, based upon the 11,645,903 Shares outstanding as of October 31, 2010, according to the Issuer's most recent Form 10-Q. SMC has the sole power to vote or direct the vote of 0 Shares and the shared power to vote or direct the vote of 3,004,271 Shares to which this filing relates. SMC has the sole power to dispose or direct the disposition of 0 Shares and the shared power to dispose or direct the disposition of 3,004,271 Shares to which this filing relates. The trading dates, number of shares purchased and sold and price per share for all transactions in the Shares during the past 60 days by SMC, and/or SMC on behalf of the private investment vehicles and managed accounts over which SMC has investment discretion, are set forth in Exhibit B and were all effected in broker transactions. The aforementioned Shares were acquired for investment purposes.SMC, and/or SMC on behalf of the private investment vehicles and managed accounts over which it has investment discretion, may acquire additional Shares, dispose of all or some of these Shares from time to time, in each case in open markets or private transactions, block sales or purchases or otherwise, or may continue to hold the Shares. Salvatore Muoio (a-e)As of the date hereof, Salvatore Muoio may be deemed to be the beneficial owner of 3,004,271 Shares or 25.80% of the Shares of the Issuer, based upon the 11,645,903 Shares outstanding as of October 31, 2010, according to the Issuer's most recent Form 10-Q. Salvatore Muoio has the sole power to vote or direct the vote of 0 Shares and the shared power to vote or direct the vote of 3,004,271 Shares to which this filing relates. Salvatore Muoio has the sole power to dispose or direct the disposition of 0 Shares and the shared power to dispose or direct the disposition of 3,004,271 Shares to which this filing relates. The trading dates, number of shares purchased and sold and price per share for all transactions in the Shares during the past 60 days by Salvatore Muoio and/or Salvatore Muoio, through SMC and on behalf of the private investment vehicles and managed accounts over which the Reporting Persons have investment discretion, are set forth in Exhibit B and were all effected in broker transactions. The aforementioned Shares were acquired for investment purposes.Salvatore Muoio and/or Salvatore Muoio on behalf of the private investment vehicles and managed accounts over which he and/or he through SMC has investment discretion, may acquire additional Shares, dispose of all or some of these Shares from time to time, in each case in open markets or private transactions, block sales or purchases or otherwise, or may continue to hold the Shares. SM Investors II, L.P. (a-e)As of the date hereof,SM Investors II, L.P. may be deemed to be the beneficial owner of 1,088,918 Shares or 9.35% of the Shares of the Issuer, based upon the 11,645,903 Shares outstanding as of October 31, 2010, according to the Issuer's most recent Form 10-Q. SM Investors II, L.P.has the sole power to vote or direct the vote of 0 Shares and the shared power to vote or direct the vote of 1,088,918 Shares to which this filing relates. SM Investors II, L.P. has the sole power to dispose or direct the disposition of 0 Shares and the shared power to dispose or direct the disposition of 1,088,918 Shares to which this filing relates. The trading dates, number of shares purchased and sold and price per share for all transactions in the Shares during the past 60 days by SM II are set forth in Exhibit B and were all effected in broker transactions. The aforementioned Shares were acquired for investment purposes.SM Investors II, L.P. may acquire additional Shares, dispose of all or some of these Shares from time to time, in each case in open markets or private transactions, block sales or purchases or otherwise, or may continue to hold the Shares. SM L/S, L.P. (a-e)As of the date hereof, SM L/S, L.P. may be deemed to be the beneficial owner of 902,947 Shares or 7.75% of the Shares of the Issuer, based upon the 11,645,903 Shares outstanding as of October 31, 2010, according to the Issuer's most recent Form 10-Q. SM L/S, L.P. has the sole power to vote or direct the vote of 0 Shares and the shared power to vote or direct the vote of 902,947 Shares to which this filing relates. SM L/S, L.P. has the sole power to dispose or direct the disposition of 0 Shares and the shared power to dispose or direct the disposition of 902,947 Shares to which this filing relates. The trading dates, number of shares purchased and sold and price per share for all transactions in the Shares during the past 60 days by SM L/S, L.P. are set forth in Exhibit B and were all effected in broker transactions. The aforementioned Shares were acquired for investment purposes.SM L/S, L.P. may acquire additional Shares, dispose of all or some of these Shares from time to time, in each case in open markets or private transactions, block sales or purchases or otherwise, or may continue to hold the Shares. Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer. The Reporting Persons do not have any contract, arrangement, understanding or relationship with any person with respect to the Shares.However, the Reporting Persons among themselves may be deemed to be a group as defined in Section 13d-3(b) and have filed this joint Schedule 13D accordingly. Item 7.Material to be Filed as Exhibits. A.An agreement relating to the filing of a joint statement as required by Rule 13d-1(f) under the Securities Exchange Act of 1934 is filed herewith as Exhibit A. B.Schedule of Transactions of the Issuer SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. November 30, 2010 (Date) S. Muoio & Co. LLC By: /s/ Salvatore Muoio Name: Salvatore Muoio Title: Managing Member Salvatore Muoio /s/ Salvatore Muoio Salvatore Muoio SM Investors II, L.P. By: S. Muoio & Co. LLC, its general partner By: /s/ Salvatore Muoio Name: Salvatore Muoio Title: Managing Member SM L/S, L.P. By: S. Muoio & Co. LLC, its general partner By: /s/ Salvatore Muoio Name: Salvatore Muoio Title: Managing Member Attention. Intentional misstatements or omissions of fact constitute federal criminal violations (see 18 U.S.C. 1001). Exhibit A AGREEMENT The undersigned agree that this Amendment 4 to Schedule 13D dated November 30, 2010 relating to the Common Stock, no par value per share of OPTi, Inc. shall be filed on behalf of the undersigned. S. Muoio & Co. LLC By: /s/ Salvatore Muoio Name: Salvatore Muoio Title: Managing Member Salvatore Muoio /s/ Salvatore Muoio Salvatore Muoio SM Investors II, L.P. By: S. Muoio & Co. LLC, its general partner By: /s/ Salvatore Muoio Name: Salvatore Muoio Title: Managing Member SM L/S, L.P. By: S. Muoio & Co. LLC, its general partner By: /s/ Salvatore Muoio Name: Salvatore Muoio Title: Managing Member November 30, 2010 Exhibit B TRANSACTIONS DURING THE PAST 60 DAYS TRANSACTIONS BY S. MUOIO & CO. LLC Date of Transaction Number Purchased/ (Sold) Price ($) 9/30/2010 $ 10/1/2010 $ 11/23/2010 $ 11/24/2010 $ 11/29/2010 $ 11/30/2010 $ TRANSACTIONS BY SALVATORE MUOIO Date of Transaction Number Purchased/ (Sold) Price ($) 9/30/2010 $ 10/1/2010 $ 11/23/2010 $ 11/24/2010 $ 11/29/2010 $ 11/30/2010 $ TRANSACTIONS BY SM INVESTORS II, L.P. Date of Transaction Number Purchased/ (Sold) Price ($) 11/30/2010 $ TRANSACTIONS BY SM L/S, L.P. Date of Transaction Number Purchased/ (Sold) Price ($) 11/29/2010 $ SK 01
